tax_exempt_and_government_entities_division department of the treasury internal_revenue_service commerce street dallas tx date number release date taxpayer_identification_number org address form tax_year s ended person to contact id number contact numbers telephone fax uil certified mail -- return receipt requested dear ' we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues fa determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you catalog number 34801v if you write please provide a telephone number and letter thank you for your cooperation sincerely nanette m downing acting director eo examinations enclosures publication publication form_6018 report of examination envelope letter catalog number 34801v department of the treasury - internal_revenue_service explanation of items form_8 a name of taxpayer org org ein ein schedule no or exhibit year period ended december 20xx legend org organization name state state co-4 dir-1 - co-6 co-7 co-5 xx date ein ein city city dir ra-1 ra g companies co-1 co-2 co-3 issue whether org is operated exclusively for exempt purposes described within internal_revenue_code sec_501 facts org hereinafter org whose employer_identification_number is ein was incorporated on august 19xx org was originally granted exemption on may 19xx as a c organization on november 19xx the irs changed their exempt status to sec_501 the modification did not change the way the lodges will operate org maintains two liquor licenses their primary liquor license number is and this is to sell liquor by the drink by a tax exempt entity their secondary liquor license number is and this lets them sell liquor by the drink on sundays in chapter sec_311 of the state revised statutes liquor control law in order for a licensee to sell intoxicating liquor outside city limits a licensee must meet certain provisions such as having obtained an exemption from the payment of federal income taxes as provided in sec_501 sec_501 sec_501 sec_501 sec_501 sec_501 sec_501 or sec_501 of the united_states internal_revenue_code of 19xx as amended in any incorporated city having a population of less than big_number inhabitants as determined by the last decennial census under the provisions and methods set out in this chapter also in chapter sec_311 of the state revised statutes liquor control law states that an organization can obtain a license to sell liquor by the drink if at least of the gross_income of which is derived from the sale of prepared meals or food consumed on such premises or which has an annual gross_income of at least dollar_figure from the sale of prepared meals or food consumed on such premises org was unable to meet the food sales requirements since dir-1 inception with the org she has been able to sell liquor by the drink because of his organization’s exemption from federal_income_tax under sec_501 the examining agent asked how dir-1 heard about the org organization see exhibit b ' page sentence she replied by word of mouth the individual that informed dir-1 about the org provided her information on how to contact ra-1 national commander of the co-1 in city state ra-2 helped dir-1 in completing the necessary administrative papers to be filed by the state of state and the federal government during our interview on july 20xx asked dir-1 why she joined the org and her response was it allowed us to obtain a liquor license work paper c1-1 see page of form 886-a rev department of the treasury - internal_revenue_service page -1- department of the treasury - internal_revenue_service explanation of items form_8 a name of taxpayer org org ein ein schedule no or exhibit year period ended december 20xx during our interview on july 20xx the examining agent asked the officer dir- who owns the building see exhibit b page sentence and dir-1 replied the neighborhood tavern has been owned and operated by my family since 19xx dir-1 took over the family business in 19xx dir-1 never transferred ownership of the building or any other assets to the parent organization instead she pays the org headquarters dollar_figure per year to lease the building and its contents during our initial interview asked dir-1 how the business operated before becoming a member of the org and her response was see exhibit b page sentence we did not sell liquor at the tavern before becoming a member of the org org has a bar area for liquor and beer sales there are a few tables with chairs and bar stools located throughout the bar for patrons to sit and drink org has a juke box two pool tables an atm machine a vending machine that sells chips and candy and a microwave used to heat up frozen pizzas hamburgers and other quick items at one time org used to have a kitchen to serve prepared food but was closed down because the kitchen failed inspection from the health department org has one big screen television and a smaller television that displays video reads org org receives substantially_all of its income from its liquor food sales and gaming equipment there’s a small sign that during our initial interview asked dir-1 if org is open to the public and her response was exhibit b paragraph sentence yes org is open to the public org consists of members and all of them were asked to join by dir-1 there are no requirements for membership and there’s only one class of membership to become a member each individual pays dollar_figure then fills out a card providing such information as their address and phone number and in return the parent organization sends them an identification card indicating what post the member belongs to and the name of the member new cards are issued every year upon becoming a member of org the individual receives their first drink for free and off each additional drink july dues are collected and remitted to the parent org in city state members are recruited by current members or word of mouth in additional requirements to become a subordinate are as follows start the chapter with members at annual dues of dollar_figure each by the seventh year of incorporation the subordinate is required to have members the dues will be split between the parent organization and subordinate for each membership sold after donate dollar_figure to other approved non-profit entities all donations must be verified by providing the org national headquarters copies of canceled checks submitted for donations if donations are given to needy individuals you must submit the name of the individual social_security_number date of birth address the reason for the donation and the amount of the donation form 886-a rev department of the treasury - internal_revenue_service page -2- department of the treasury - internal_revenue_service explanation of items form 886a name of taxpayer org org ein ein schedule no or exhibit year period ended december 20xx article ill part of the articles of incorporation states that each org post lodge will be committed to contribute dollar_figure each year to charity s of the post lodge choice these charities may be within your own community verification of donations must be submitted to the org national headquarters monthly to be placed in each post lodge file the only evidence of org charitable donations are the cancelled checks written to the beneficiary and labeled as a org donation the defining characteristic of an organization that operates under the lodge_system is to submit proof of their books_and_records as well as submitting proof of their charitable donations our examination revealed that org held benefits and a horseshoe tournament for needy people within the community article vil in the articles of incorporation state the rules and regulations are as follows individual subordinates will have monthly meetings and submit meeting records to the org headquarters each month meeting minutes should reflect number of people volunteering time devoted to fundraisers or community efforts amount of money raised and donated and who the money was donated to these meeting minutes should reflect the efforts your lodge has made and continue to make within your community - our examination revealed that org conducts a least one meeting a month at the tavern the attendees of the meetings are the officers and some of its members items of discussion included ideas for various charitable fundraisers as evidence to support this dir-1 provided copies of the minutes that she has forwarded to the parent the minutes are recorded on a sheet that was provided by the parent law internal_revenue_code sub sec_501 provides an exemption from federal_income_tax for domestic_fraternal_societies orders or associations operating_under_the_lodge_system the net_earnings of which are devoted exclusively to religious charitable scientific literary educational and fraternal purposes and which do not provide for the payment of life sick accident or other_benefits sec_1_501_c_10_-1 provides that an organization will qualify for exemption under sec_501if it is a domestic fraternal beneficiary society order or association described in sec_501 and the regulations there under except that it does not provide for the payment of life sick accident or other_benefits to its members and devotes its net_earnings exclusively to religious charitable scientific literary educational and fraternal purposes revrul_81_117 1981_1_cb_346 states that an organization that does not conduct any fraternal activities or operate under the lodge_system but does operate exclusively for form 886-a rev department of the treasury - internal_revenue_service page -3- department of the treasury - internal_revenue_service form_8 a name of taxpayer org org ein ein schedule no or exhibit year petiod ended explanation of items december 20xx the benefit of members of certain related domestic_fraternal_societies operating_under_the_lodge_system does not qualify for exemption under sec_501 of the code the reference in sec_1_501_c_10_-1 of the regulations to the description of fraternal beneficiary societies found in sec_501 of the code and the regulations there under is directed at the fraternal and lodge_system characteristics which organizations described in sec_501 and sec_501 have in common the reference does not incorporate the subcategory of organizations which operate for the exclusive benefit of the members of a fraternity itself operating_under_the_lodge_system in its definition of a domestic fraternal_organization under sec_501 since that subcategory was added to a predecessor of sec_501 to cover the separately organized insurance branches of the fraternal beneficiary societies it does not apply to sec_501 organizations which cannot provide insurance or other_benefits to their members furthermore even though the subject organization is operating for the exclusive benefit of the members of certain related fraternities themselves operating_under_the_lodge_system it does not operate under the lodge_system or conduct any fraternal activities an organization that does not conduct any fraternal activities or operate under the lodge_system but does operate exclusively for the benefit of the members of certain related domestic_fraternal_societies themselves operating_under_the_lodge_system does not qualify for exemption from federal_income_tax under sec_501 of the code revrul_73_165 1973_1_cb_224 concerns an organization that was operated under the lodge_system was engaged in conducting fraternal activities but whose predominant activity was the provision of benefits to its members the ruling concludes that the organization was described in sec_501 because there is no requirement that either the fraternal or the insurance features predominate so long as both are present the ruling is clear however that in order for an organization to be described in sec_501 it must contain substantial fraternal features and conduct substantial fraternal activities the courts have described fraternal activities as a grouping together of like- minded individuals to accomplish a common purpose the group must be bound by more than membership in the organization and motivated by purposes other than solely the provision of insurance benefits in national union v marlow 374_f_775 the court summed up the nature of a fraternal beneficiary society as follows a fraternal-beneficial society would be one whose members have adopted the same or a very similar calling avocation or profession or who are working in union to accomplish some worthy object and who for that reason have banded themselves together as an association or society to aid and assist one another and to promote the common cause the term fraternal can properly be applied to such an association for the reason that the pursuit of a common object calling or profession usually has a tendency to create a brotherly feeling among those who are thus engaged as a general form 886-a rev department of the treasury - internal_revenue_service page -4- department of the treasury - internal_revenue_service form_8 a name of taxpayer org org ein ein schedule no or exhibit year period ended explanation of items december 20xx rule such associations have been formed for the purpose of promoting the social moral and intellectual welfare of the members of such associations and their families as well as for advancing their interests in other ways and in other respects many of these associations make a practice of assisting their sick and disabled members and of extending substantial aid to the families of deceased members their work is at the same time of a beneficial and fraternal character because they aim to improve the condition of a class of persons who are engaged in a common pursuit and to unite them by a stronger bond of sympathy and interest the national union did not fit this definition because it was an association of individuals who were associated for the purpose of obtaining insurance the court concluded that in its practical operations therefore the defendant company cultivates fraternity and confers benefits in the same manner that every insurance_company doing business on the mutual plan cultivates feelings of fraternity and confers benefits upon its members or in other words when the defendant is stripped of all disguises and judged by the standard of what it is engaged in doing and what it was most likely organized to do it is simply an insurance_company which carries on an extensive business on the assessment plan the court stated that the general definition of a fraternity is an organization wherein its members are restricted to a particular class calling or profession and that it is essential to membership that they shall have become interested or united in some good work or in some reform which they believe to be conducive to their own welfare or to the welfare of mankind in general the court in 24_tc_891 reversed on other grounds 236_f2d_509 3rd cir concluded that an organization had not established its exemption as a fraternal beneficiary society because members lacked a common tie to qualify for the exemption an organization must be fraternal here only the active members comprising less than per cent of the total membership of the post had a common tie they of course had the bond of having formerly served in the polish army but approximately percent of the total membership of the post was social members who were not ex-members of the polish armed_forces and who had nothing in common with the active members or with each other an organization cannot be classed as fraternal where the only common bond between the majorities of the members is their membership in that organization 19_tc_240 provided that the requirement of common ties and objectives is not satisfied merely by a recitation of such purposes in the association's constitution or bylaws it is necessary that the stated purposes be implemented or accomplished by specific acts the tax_court denied form 886-a rev department of the treasury - internal_revenue_service page -5- department of the treasury - internal_revenue_service form 886a name of taxpayer org org ein ein schedule no or exhibit year period ended explanation of items december 20xx exemption to an organization whose constitution called for among other things the promotion of civic enterprises in the community it engaged in no civic or charitable activities during the period under review the petitioner rented quarters in which it conducted its activities at all times material hereto it changed the location of its quarters several times it opened a bar for the first time on date under a recently obtained liquor license the record does not show how many members there were prior to that time beneficiary members and social members paid dues to the petitioner for and beneficiary members and social members paid dues to the petitioner for the dues during those years were dollar_figure for beneficiary members and dollar_figure for social members the petitioner in addition to the dues had receipts from the bar turkey raffles and the sale of food including fish fries and clam bakes the record does not show just what the activities of the petitioner were during the taxable years but those shown relate principally to improvements of club house and bar facilities and to the creation of a national organization previously new members had been initiated in accordance with a ritual initiation was postponed in the early part of due to the large number of new members there were initiations later but the record does not show when they took place the record does not show that the petitioner carried on any charitable or civic activities during the taxable years the court in 2_f2d_367 e d mo ‘fraternal beneficiary society order or association operating_under_the_lodge_system or for the exclusive benefit of the members of a fraternity itself operating_under_the_lodge_system and providing for the payment of life sick accident or other_benefits to the members of such society order or association or their dependents ’ the court after citing several cases puts the principle in this form ‘these cases show the principle upon which is founded the rule that a claim for exemption from taxation must be clearly made out taxes being the sole means by which sovereignties can maintain their existence any claim on the part of any one to be exempt from the full payment of his share of taxes on any portion of his property must on that account clearly defined and founded upon plain language there must be no doubt or ambiguity in the language used upon which the claim to the exemption is founded it has been said that a well-founded doubt is fatal to the claim no implication will be indulged in for the purpose of construing the language used as giving the claim for exemption where such claim is not founded upon the plain and clearly expressed intention of the taxing power there seems to be no question in the case but that plaintiff itself does not operate under the lodge_system the clause ‘fraternal beneficiary society order or association operating under the lodge system‘means that whatever the nature of the organization it must be operated as a lodge in order for the exemption to attach there are many organizations of this character and the purpose of the statute no doubt was to attempt to cover all and hence they are designated ‘societies orders or associations ‘ no matter how such an organization is designated it is only in the event that it operates form 886-a rev department of the treasury - internal_revenue_service page -6- department of the treasury - internal_revenue_service form_886 a name of taxpayer org org ein ein schedule no or exhibit year period ended explanation of items december 20xx under a procedure such as that adopted by lodges that it is exempt from taxation the language is practically the same in both of the exemption statutes involved in this case and there seems to be no escape from the conclusion that it includes only such societies and orders and associations as operate under the lodge_system by the ‘lodge system‘ is generally understood an organization which holds regular meetings at a designated place adopts a representative form of government and performs its work according to a ritual that does not seem to be a very harsh definition of what is usually understood as the lodge_system and is not so strict in its requirements as the definitions often stated in the statute books the plaintiff in order to bring itself within the statute was obliged to establish the fact that it did so operate and this it does not seem to have done ll is the plaintiff exempt from taxation under the second subdivision of the statute that is is the plaintiff a fraternal beneficiary society order or association operating for the exclusive benefit of the members of a fraternity itself operating_under_the_lodge_system under this subdivision it does not seem to have been necessary that plaintiff operate as a lodge provided it is carrying on its activities for the exclusive benefit of the members of a fraternity which does so operate the plaintiff does not assert that it is carrying on its activities for the exclusive benefit of the members of a fraternity but contends it is operating for the benefit of the members of many fraternities even if the plaintiff is not held to a strict degree of proof in that regard the burden does seem to be upon it to show that its business redounds to the benefit of members of fraternal orders operating_under_the_lodge_system it seems to have been fairly well disclosed that plaintiff accepted business from organizations that chose to adopt its plan without any particular inquiry into the nature of the organizations or the manner in which they carried on their business it is contended that the policy holders of plaintiff who are not members of duly constituted lodges are so insignificant that that fact ought not to affect the situation in view of the general nature of plaintiff's business this probably is true but the plaintiff is claiming an exemption from taxation and in doing so asserts that it comes within the exemption clause of a certain statute it does not seem to be asking too much of it that it fairly if not strictly bring itself within the terms of the statute the rule by which we are to be governed as above stated required of the plaintiff a strict degree of proof in order to establish its exemption it seems that it has not brought itself within the statute even if we only require a reasonably and fairly exact degree of proof it follows therefore that the judgment must be for the defendant hellmich collector of internal revenue on both counts of the petition form 886-a rev department of the treasury - internal_revenue_service page -7- department of the treasury - internal_revenue_service form_886 a name of taxpayer org org ein ein schedule no or exhibit year period ended explanation of items december 20xx philadelphia and reading relief association 4_bta_713 held that where the sole motive in joining an organization is to receive insurance benefits and there are no lodges rituals ceremonies or regalia then there is no fraternal element present after the initial case was lost the taxpayers appealed the ruling with the united_states board_of_tax_appeals appeal of philadelphia reading relief association docket no decided date the ruling handed down reinforced the original judgment the ruling handed -down for fraternal purposes having neither lodges ritual ceremonial or regalia owing no allegiance to any other authority or jurisdiction and whose members are engaged in numerous and diverse vocations though employees of a common employer is not a fraternal beneficiary association operating_under_the_lodge_system and therefore is not exempt from taxation is as follows as association not organized the following court case is used to emphasize the fact the even though a guest accompanies a member if said guest uses his her own money then the entertainment is not being provided by the member _waco lodge no benevolent protective_order of elks v c ilr t c memo thus when a guest gambles with his own money the fraternal_organization is providing recreational activities directly to a non- member rather than as a service to members when a fraternal_organization provides recreational activities such as gambling to non-members directly those activities do not have a substantial causal relationship to the organization’s exempt_purpose of providing social and recreational activities to the member the question as to the meaning of fraternal was also explored in wheeler v ben hur life ass'n s w 2d the court concluded that the organization was not fraternal the association's constitution and by-laws duly provide for a lodge_system ritualistic form of work and representative form of government it has no capital stock and is ostensibly organized-solely for the mutual benefit of its members but actually while giving superficial attention to these requirements the association has been engaged in the life_insurance business the local agent of the association draws a salary and receives as a commission of the first premium on all insurance policies he receives a smaller percentage of subsequent premiums the association's constitution and by-laws provisions relative to ritualistic work are observed only perfunctorily we are convinced from the evidence in this record that the primary function of the ben hur life association is to sell insurance and that the association actually is an insurance_company operating under the guise of a fraternal benefit society taxpayer’s position unknown taxpayer did not respond to the first 30-day_letter day letter on april 20xx i’m sending a second government’s position form 886-a rev department of the treasury - internal_revenue_service page -8- department of the treasury - internal_revenue_service form_886 a name of taxpayer org org ein ein schedule no or exhibit year period ended explanation of items december 20xx org does not meet the requirements of an organization described in sec_501 members of org do not have a common fraternal bond the members do not adopt the same or very similar calling avocation profession or are working in unison to accomplish any worthy objective or common cause org has not been operating for religious charitable scientific literary educational and fraternal purposes nor has org devoted its net_earnings exclusively to religious charitable scientific literary educational and fraternal purposes org is operating in a commercial manner which is not an exempt activity described under internal_revenue_code sec_501 the term fraternal is used to describe an organization that is in the pursuit of a common object calling or profession examples of fraternal organizations are co-2 - co-3 co-4 - full-time police officers co-5 - all must be a prior to becoming a co-5 co-6 - working to make human life more desirable-early members were stage actors musicians and playwrights co-7 - dedicated to universal peace and the betterment of mankind these types of endeavors usually have a tendency to create a brotherly feeling among those who are thus engaged it is a well-known fact that there are at the present time many voluntary or incorporated societies which are made up exclusively of persons who are engaged in the same avocation as a general_rule such associations have been formed for the purpose of promoting the social moral and intellectual welfare of the members of such associations and their families org does not have any fraternal activities evidence of fraternal activities - you will not find any of these with org examples of rituals include degrees of membership co-2 ha sec_1 and degrees with degree the highest order and officer titles such as rituals ceremonies and regalia are of org doesn't have any rites or rituals when the meetings are held or when new members are initiated also there’s only one class of members a social class unlike a typical fraternal_organization lodge_system an organization is operating under the lodge system’ if it operates under the general control and supervision of a parent lodge and is subject_to the laws and edicts of the parent lodge it is generally understood that such an organization holds regular meetings at a designated place adopts a representative form of government and performs its work according to a ritual the courts look to substance over form as in wheeler v ben hur life association supra a similar result was reached in western funeral benefit association v hellmich supra we cannot conclude on the basis of this record that you are under the general control and supervision of a parent lodge you submitted a signed affiliation agreement with the parent assigning you a lodge number although your stated purposes are identical to that of parent you submitted no information regarding org’s charitable or fraternal form 886-a rev department of the treasury - internal_revenue_service page -9- department of the treasury - internal_revenue_service form 886a name of taxpayer org org ein ein schedule no or exhibit year period ended explanation of items december 20xx activities or financial information the parent has failed to take any administrative actions against your post for failing to fulfill these requirements conclusion in the case of org it is held that where the primary purpose or activity of the organization is the commercial manner in which the bar operates it is not entitled to exemption from federal_income_tax as an organization described in sec_501 of the code because e e e you are not operated for fraternal purposes you are not operated under the lodge_system you do not devote your entire net_earnings to exclusively charitable or fraternal purposes consequently org's exemption from federal_income_tax is being revoked starting january 20xx please file u s_corporation income_tax return form_1120 for tax periods ending december 20xx as well as subsequent years please note that this is not a final report the draft report is subject_to review and modification by our mandatory review staff you will receive the final report from mandatory review form 886-a rev department of the treasury - internal_revenue_service page -10-
